PER CURIAM.
On the authority of Burdick v. State, 594 So.2d 267 (Fla.1992), we answer the question certified in Gholston v. State, 589 So.2d 307 (Fla. 1st DCA 1991), in the affirmative and approve that portion of the district court’s opinion that upheld habitual offender sentencing for first-degree felonies punishable by life imprisonment.1 We do not address any other issues and express no opinion on the correctness of the remainder of the district court opinion.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.

. We have jurisdiction pursuant to article V, section 3(b)(4), of the Florida Constitution.